Case 1:20-cv-00347-MJT-ZJH Document 5 Filed 09/26/20 Page 1 of 1 PageID #: 40



                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

JEREMY RUSSELL MOORE                             §

VS.                                              §                CIVIL ACTION NO. 1:20cv347

WARDEN DETRAH LACY                               §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION
       Petitioner Jeremy Russell Moore, proceeding pro se, brought this petition for writ of habeas
corpus pursuant to 28 U.S.C. § 2241.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this

Court. The Magistrate Judge recommends dismissing the above-styled petition without prejudice.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. A copy of the report and recommendation was mailed to petitioner at the address provided

to the court. Petitioner acknowledged receipt of the report and recommendation on August 20, 2020.

No objections to the Report and Recommendation of United States Magistrate Judge have been filed.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered in

this case in accordance with the Magistrate Judge’s recommendations.

                                    SIGNED this 26th day of September, 2020.




                                                                  ____________________________
                                                                  Michael J. Truncale
                                                                  United States District Judge
